Citation Nr: 0600862	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  04-26 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from November 1989 to November 
1993.

This appeal arises from rating decisions of the Cleveland, 
Ohio Regional Office (RO).

The issue of service connection for headaches secondary to a 
service connected disability has been raised by the veteran; 
however, as this issue has not been developed or certified on 
appeal, it is referred to the RO for appropriate 
consideration.

The issues of entitlement to service connection for a back 
disability on a de novo basis, service connection for 
fibromyalgia, and service connection for hypertension are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The issue of entitlement to service connection for a back 
disability was denied by rating decision in August 1999.

2.  The appellant received written notice of this denial by 
letter in August 1999; however, she did not file a timely 
appeal of that decision and it is final.

3.  The additional evidence submitted in connection with the 
claim to reopen for a back disability is sufficient to raise 
a reasonable possibility of substantiating the claim.

4.  The veteran currently suffers from chronic sinusitis that 
was first manifest in military service.


CONCLUSIONS OF LAW

1.  Evidence received since the August 1999 rating decision 
that denied entitlement to service connection for a back 
disability is new and material, and the appellant's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156 (2005).

2.  Sinusitis was incurred in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.380 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence to reopen back claim 

Service medical records include a March 1991 treatment 
notation that shows that the veteran had been in a motor 
vehicle accident.  She had neck and low back complaints.  The 
assessment was a thoracic strain.  

In October 1993, the veteran complained of back pain of 12 
hours duration after hitting a door.  She complained of pain 
throughout the back.  X-rays showed no acute fracture.  The 
assessment was lumbar trauma and strain.  A notation several 
days later indicated that the veteran was doing better.  The 
assessment was resolving lumbar strain.

Medical history at the time of the October 1993 separation 
examination included low back pain after the birth of a 
child.  On examination, the spine was clinically evaluated as 
normal.

By rating decision in August 1999, service connection for a 
back disability was denied.  It was determined that the 
evidence did not demonstrate the presence of a chronic back 
disability.

The veteran received written notice in August 1999 with 
regard to the denial of the claim of service connection for a 
back disability.  She failed to take any action with respect 
to the August 1999 denial; thus, this decision is final and 
is not subject to revision on the same factual basis.  In 
order to reopen the claim of service connection for a back 
disability, the veteran must present or secure new and 
material evidence with respect to the August 1999 claim that 
has been disallowed.  38 C.F.R. §§ 3.104, 20.302 (2005). 

The veteran filed a claim in August 2002 to reopen the issue 
of entitlement to service connection for a back disability.

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  What constitutes new and 
material evidence to reopen a previously and finally denied 
claim is defined in 38 C.F.R. § 3.156(a).  

For application to reopen received after August 29, 2001, as 
was the application to reopen the previously denied claim in 
this case, section 3.156(a) provides as follows: A claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Current law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

Additional evidence submitted since the August 1999 rating 
denial includes a January 2003 report of VA examination that 
includes a diagnosis of low back strain with fibromyalgia.

An August 2004 statement from Praveen Kumar, M.D., indicates 
that the veteran was diagnosed with post traumatic 
fibromyalgia that was probably related to an inservice 
automobile accident.

The veteran testified in November 2005 that she currently 
suffered from back disability to include fibromyalgia that 
was the result of an automobile accident during service; and 
that she injured her back on another occasion during service 
by pushing through a door during a domestic dispute. 

The medical evidence in August 1999, when the veteran's claim 
was previously considered, did not demonstrate the presence 
of a chronic back disability.  The additional evidence 
submitted with the claim to reopen, for the first time, shows 
the presence of chronic back disability in the form of a low 
back strain and fibromyalgia.  Dr. Kumar opined in August 
2004 that the veteran suffered from fibromyalgia that was 
probably related to an inservice automobile accident.

The additional evidence in the form of the January 2003 
report of VA examination and Dr. Kumar's August 2004 
statement constitutes evidence that is not cumulative or 
redundant of the evidence that was of record in August 1999.  
This evidence relates to an unestablished fact necessary to 
substantiate the veteran's claim; that is, whether the 
veteran suffers from a current back disability that was 
incurred in or aggravated during service.  

The additional evidence submitted lends credible support to 
the veteran's claim that an inservice back injury has 
resulted in chronic disability as it now establishes the 
presence of a chronic back disability and a putative nexus 
between an inservice injury and a current back disability.  
The additional evidence that has been submitted, therefore, 
raises a reasonable possibility of substantiating the 
veteran's claim.  See 38 C.F.R. § 3.156.  Accordingly, the 
Board finds that the additional evidence submitted is new and 
material and the veteran's claim is reopened.  

The fact that the Board has reopened this claim raises a due 
process issue which was addressed by the Court in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  It is clear, however, that no 
prejudice to the veteran's due process rights will be 
incurred.  The Board notes that due to the fact that the 
instant claim must be further developed, the veteran will 
have an additional opportunity to present evidence and 
argument in support of her de novo claim.  Consequently, the 
Board finds that no prejudice will inure to the veteran as a 
result of this decision.

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), applies to the 
veteran's appeal.  The Act imposes certain notification 
requirements and clarified VA's duty to assist claimants in 
developing evidence pertinent to their claims.  In this 
regard, the Board again notes that the issue at bar must be 
remanded for additional development.  Consequently, as the 
Board has determined that new and material evidence has been 
submitted relative to the service connection claim, further 
action under the Veterans Claims Assistance Act of 2000 will 
be accomplished as part of the development of the underlying 
claim of service connection for a back disability on a de 
novo basis.


Service connection for sinusitis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  

Under 38 C.F.R. § 3.380, diseases of allergic etiology may 
not be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.

The veteran contends that she currently suffers from 
sinusitis that was initially manifest during service.  The 
evidence supports this claim.

On the May 1989 enlistment examination, a diagnosis of 
sinusitis was not rendered.  In July 1992, the veteran 
reported a two year history of sinus problems.  She reported 
that she had treated her symptoms with Sudafed.  The 
assessments included sinusitis and seasonal rhinitis.  
Although sinusitis was not diagnosed on the October 1993 
separation physical examination, the veteran reported 
suffering from yearly bouts of sinusitis.  In this regard, 
several dental health questionnaires during service include 
the fact that the veteran had sinus problems.  Private 
medical records in 1996 include complaints relative to the 
sinuses.  On VA examination in January 2003, a history of 
sinusitis was noted and a diagnosis of chronic sinusitis was 
rendered.  

The Board is aware of 38 C.F.R. § 3.380 that provides that 
seasonal and other acute allergic manifestations are 
generally regarded as acute diseases; however, in this case 
the medical record shows an initial chronic onset of 
sinusitis in service as opposed to an acute or seasonal 
disability as contemplated in section 3.380.  Accordingly, 
the Board finds that the evidence supports the veteran's 
claim of service connection for sinusitis on a direct 
incurrence basis.

The Board also acknowledges the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002)).  The Act imposes 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  As the service connection issue on appeal is being 
granted in full, the Board finds no prejudice has resulted to 
the veteran's due process rights regardless of whether there 
have been any deficiencies in the development of this issue 
in terms of adjudicative compliance with the VCAA. 



ORDER

As new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a back 
disability, the veteran's claim is reopened.  To this extent 
only, the benefit sought on appeal is granted.

Entitlement to service connection for sinusitis is granted.


REMAND

The veteran contends that the RO erred by failing to grant 
service-connection for a back disability, fibromyalgia, and 
hypertension.  

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  
Unfortunately, a January 2003 VA examination was conducted 
without the examiner having the veteran's claims folder for 
review relative to the claims for hypertension, a back 
disability, and fibromyalgia.  

With regard to the hypertension claim, the service medical 
records show that the veteran was treated on several 
occasions during service for elevated high blood pressure 
readings; however, a medical nexus opinion based on a review 
of the medical record has not been obtained.  The veteran 
should therefore be afforded another VA examination to 
include nexus opinions relevant to the claims of service 
connection for a back disability, fibromyalgia, and 
hypertension.  

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disabilities 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA examination that must 
be conducted by a physician who has the 
appropriate expertise to evaluate the 
veteran's claims.  The claims folder must 
be made available to the physician for 
review prior to the examination and all 
necessary testing should be accomplished.  
The physician should provide diagnoses 
for all current disability of the back.  
Based on a review of the entire record 
and the current examination, the examiner 
should render an opinion as to whether it 
is at least as likely as not that any 
chronic back disability, to include 
chronic low back strain or fibromyalgia, 
is related to an injury suffered during 
the veteran's military service.  With 
regard to the issue of service connection 
for hypertension, the physician should 
render an opinion as to whether it is at 
least as likely as not that the veteran 
suffers from hypertension that is related 
to service (to include the elevated blood 
pressure readings during service).  The 
underlined burden of proof must be 
utilized by the physician in rendering an 
etiological opinions.  All factors upon 
which the medical opinions are based must 
be set forth for the record.

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and her representative 
should be afforded an opportunity to 
respond.  The SSOC must contain notice 
of all relevant actions taken on the 
claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


